DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant filed a response and amended claim 1, 5, 15, 16, and 20 on 12/02/2021.
	Applicant’s amendment of claim 15 and 16 overcomes the 112(b) rejection previously presented in the Non-Final Rejection of 09/02/2021. 

Response to Arguments
Applicant's arguments are drawn to the amended limitations. The revised rejections presented below in view of Burt (US 5,560,797) and Nollet (PG-PUB 2006/0144004) address the newly amended limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “said reheating of the thermoplastic layer is performed at least partially prior to the press treatment.” However, claim 1 recites the third step of reheating at least said thermoplastic layer and a fourth step of structuring said thermoplastic layer by means of a mechanical press element occurs simultaneously. It is unclear how the reheating is performed partially prior to the press treatment if claim 1 recites the steps occur simultaneously. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5-9, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0032175 A1 (Chen) in view of US Patent 5,560,797 (Burt) and US Patent Application Publication 2006/0144004 (Nollet).
Regarding claim 1, Chen teaches a method for manufacturing floor panels, wherein these floor panels comprise at least a substrate (paragraphs 0032-0047, 0082) and a top layer provided on said substrate, wherein said top layer comprises a thermosetting layer having translucent or transparent properties (paragraphs 0075-0078), wherein the method comprises the following successive steps: 
a first step of providing said substrate (paragraphs 0032-0047, 0082), said substrate having a first and second opposed flat and undisturbed sides  (Figure 5 and 6 and paragraphs 0062 and 0070).
a second step of providing said top layer, including said thermosetting layer, on the substrate (paragraphs 0088-0089) and heating and bonding the second flat side of said top layer and the first flat side of the substrate such that the heated second flat side of said top layer and the heated first flat side of the substrate are welded together by a hot melt adhesive and a roller (paragraph 0088, 120, 0121; paragraph 0089: “The laminate [comprising the thermoset layer] with the adhesive on the back surface can then be heated to an adequate temperature to soften the laminate and allow the laminate to form to the profile of the thermoplastic core and thus be affixed permanently”).

While Chen teaches a top layer provided on said substrate, wherein said top layer comprises a thermosetting layer having translucent or transparent properties (paragraphs 0075-0078), Chen does not expressly disclose wherein the top layer comprises a thermoplastic layer.  However, the thermosetting layer having translucent or transparent properties of Chen comprises a wear layer that specifically provides protection to the layers underneath (paragraphs 0075 and 0078), and Chen teaches in an alternate embodiment that it is known to incorporate a thermoplastic wear layer having translucent or transparent properties in lieu of a thermosetting wear layer, in order to provide such protection (paragraphs 0100-0104: “A protective coating can then be placed on top of the printed design. Any type of protective coating or wear layer can be used, such as a polyurethane type coating with or without wear resistant particles in the coating.”
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the thermosetting wear layer of Chen with a thermoplastic wear layer, with a reasonable expectation of successfully providing adequate protection (KSR Rationale III: MPEP 2141).

Chen does not explicitly teach (1) welding together the substrate and top layer by at least one roller and (2) a third step of reheating at least said thermoplastic layer and a fourth step of structuring said thermoplastic layer at least by means of a mechanical press element along at least a first flat side of the top layer including the thermoplastic layer and opposite the second flat side, wherein said third and fourth steps are performed simultaneously. 

As to (1), Burt teaches a process of producing a plastic floor tile, wherein a hot substrate proceeds immediately into the nip between laminated rolls and a preheated cover film (Abstract and Col 2, Ln 30-43, Figure 1).
Both Chen and Burt teach a process of producing a multi-layer plastic floor tile. It would have been obvious to one of ordinary skill in the art to substitute the adhesive bonding of Chen with the welding bonding of Burt, a functionally equivalent mechanism for bonding a substrate layer and a cover layer for producing a floor composite.  

As to (2), Nollet teaches a process of producing a floor panel comprising a décor, overlay, and substrate, wherein surface textures are applied to the floor panel utilizing projections on a press and heat (Figure 8 and paragraphs 0027 and 0069).
Both Chen and Nollet teaches a floor panel comprising surface textures applied onto the top layer for the purpose of applying décor. It would have been obvious to one of ordinary skill in the art to substitute the step of embossing on the top layer of Chen with the step of heat pressing a decorative relief in the surface of the thermoplastic layer of Nollet, a functionally equivalent mechanism for applying surface textures to the top layer for the predictable result of applying a décor. 

Regarding claim 2, Chen in view of Burt and Nollet teaches the process as applied to claim 1, wherein at least said thermoplastic layer, substantially consists of a vinyl compound or of a polyurethane compound (Chen, paragraph 0100).

Regarding claim 5, Chen in view of Burt and Nollet teaches the process as applied to claim 1, wherein said heating of the thermoplastic layer is performed during the press treatment (Nollet, Figure 8 and paragraphs 0027 and 0069).

Regarding claim 6, Chen in view of Burt and Nollet teaches the process as applied to claim 1, wherein said thermoplastic layer is in a layer-shaped form said heating (Chen, paragraphs 0088-0089, 0100).

Regarding claim 7, Chen in view of Burt and Nollet teaches the process as applied to claim 1, wherein a synthetic material board is provided as said substrate (Chen, paragraphs 0032-0047, 0082).

Regarding claim 8, Chen in view of Burt and Nollet teaches the process as applied to claim 7, wherein said synthetic material board has an average density from about 58 pounds per cubic feet to 73 pounds per cubic feet (i.e., 929 kg per cubic meter to 1169 kg per cubic meter, or above 450 kg per cubic meter) (Chen, paragraph 0033).

Regarding claim 9, Chen in view of Burt and Nollet teaches the process as applied to claim 8, wherein said step of providing said substrate comprises extruding said synthetic material board (Chen, paragraphs 0032-0047, 0082).

Regarding claim 10, Chen in view of Burt and Nollet teaches the process as applied to claim 1, wherein said structuring comprises providing a decorative relief in the surface of the thermoplastic layer (Chen paragraph 0062 and 0088 and Nollet, Figure 8 and paragraphs 0027 and 0069).

Regarding claim 11, Chen in view of Burt and Nollet teaches the process as applied to claim 10, wherein said top layer further comprises a print positioned above said first flat side of substrate and below said translucent or transparent thermoplastic layer, wherein said print has a motif (by definition, a decorative design or pattern) (Chen, paragraphs 0073-0075, 0100-0104). Chen in view of Burt and Nollet teaches the decorative relief applied to the surface of the thermoplastic layer during the structuring step is limited to thermoplastic layer (Nollet, Figure 4 and 5 and paragraphs 0027 and 0069). Given the print is applied to a flat and undisturbed surface of the substrate and no texturing is applied to the print, the print would be in a flat and undisturbed configuration after the step of structuring the thermoplastic layer. 

Regarding claim 12, Chen in view of Burt and Nollet teaches the process as applied to claim 11, wherein a relative positioning between said motif and said mechanical press element is performed (Chen, paragraphs 0089 and 0104), wherein the decorative relief is in register with the design (Chen, paragraph 0072 and Nollet, paragraph 0067). 

Regarding claim 14, Chen in view of Burt and Nollet teaches the process as applied to claim 11, wherein said print is provided as a printed synthetic material film (Chen, paragraphs 0073-0075, 0100, 0104).

Regarding claim 15, Chen in view of Burt and Nollet teaches the process as applied to claim 10, wherein a printed film is applied onto the substrate (Chen: paragraph 0020, 0072-0073, and 0100-0104) and in lieu of a top layer on top of the plank, a design is printed directly on the top surface of the plank using any number of printing techniques such as gravure printing, transfer printing, digital printing, flexo printing, and the like (Chen: paragraph 0100). 
While the main embodiment of Chen teaches providing a separate print layer and not printing directly onto the claimed substrate, said above alternative embodiments of Chen teaches it is a known practice to, alternatively, directly print on the surface of the claimed substrate for the purposes of providing a decorative print. It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have substitute the step of applying a print film with printing directly onto the substrate, a functional equivalent method to apply a printed design to the substrate surface. 

Regarding claim 19, Chen in view of Burt and Nollet teaches the process as applied to claim 1, wherein said substrate is rigid (Chen, Figures; paragraph 0061). Given that the floor panel of Chen is identical to the claimed floor panel, the floor panel of Chen would inherently have the same level of rigidity as the claimed floor panel. Therefore, the floor panel of Chen would be rigid. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0032175 A1 (Chen) in view of US Patent 5,560,797 (Burt) and US Patent Application Publication 2006/0144004 (Nollet), as applied to claim 1, in further view of US Patent Application Publication 2010/0129609 A1 (Thiagarajan).
Regarding claim 3, Chen in view of Burt and Nollet teaches the process as applied to claim 1.
 Chen in view of Burt and Nollet does not expressly disclose wherein for the step of providing a structure, use is made of a press device specifically of the cyclic type.
	However, it is well known in the conventional art of forming floor panels to use a press device specifically of the cyclic type to impart structure to the top layer of a floor panel substrate (Thiagarajan: Fig. 6 and paragraph 0032).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a press device specifically of the cyclic type to perform the structuring step in Chen in view of Nollet, with a reasonable expectation of successfully structuring the thermoplastic layer of Chen in view of Nollet (KSR Rationale III: MPEP 2141).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0032175 A1 (Chen) in view of US Patent 5,560,797 (Burt) and US Patent Application Publication 2006/0144004 (Nollet), as applied to claim 1, as applied to claim 1, in further view of US Patent 4,312,686 (Smith).
Regarding claim 4, Chen in view of Burt and Nollet teaches the process as applied to claim 1. 
While Chen in view of Burt and Nollet discloses use of an infrared heater for heating the floor panel (Chen, paragraph 0151), Chen does not expressly disclose wherein specifically in the step of heating said thermoplastic layer, use is made of a radiation source of infrared light.
          However, it is well known in the conventional art of forming floor panels to specifically employ an radiation source of infrared light in order to heat thermoplastic layers for appropriate lamination (Smith: col. 2 lines 47-50).
          Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have heated the thermoplastic layer of Chen in view of Nollet specifically with a radiation source of infrared light, with a reasonable expectation of successful lamination (KSR Rationale III: MPEP 2141).

Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0032175 A1 (Chen) in view of US Patent 5,560,797 (Burt), and US Patent Application Publication 2006/0144004 (Nollet), as applied to claim 12, in further view of Application Publication 2007/0125021 A1 (Cappelle) and US Patent Application Publication 2006/0008630 A1 (Thiers).
Regarding claim 13, Chen in view of Burt and Nollet teaches the process as applied to claim 12. 
While Chen discloses embodiment(s) comprising providing a decorative wood grain design to the substrate (Chen, paragraphs 0022, 0062, 0072, 0080, 0102), Chen does not expressly disclose wherein said decorative relief specifically comprises a plurality of separate impressions imitating wood pores and which together form a decorative relief with the appearance of a wood nerve following a wood nerve depicted in said motif.
          However, it is well known in the conventional art to decorate the top surface of a floor panel by providing a decorative relief having a plurality of separate impressions imitating wood pores such that the resulting relief has the appearance of a wood nerve, and combining said relief with a printed layer such that the wood nerve representation of the relief follows and corresponds to a wood nerve depicted in the motif of the printed layer (Cappelle: paragraph 0021; Thiers: paragraph 0055).
          Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the relief and print of Chen in view of Burt and Nollet such that the resulting relief comprises a plurality of separate impressions imitating wood pores and which together form a decorative relief with the appearance of a wood nerve corresponding with and following a wood nerve depicted in the motif of said print, with a reasonable expectation of successfully imitating real wood (KSR Rationale III: MPEP 2141).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0032175 A1 (Chen) in view of US Patent 5,560,797 (Burt), US Patent Application Publication 2006/0144004 (Nollet), as applied to claim 1, in further view of US Patent 6,589,379 (Harwood).
Regarding claim 16, Chen in view of Burt and Nollet teaches the process as applied to claim 1, wherein in said method boards with a top layer are formed, said floor panels have a thickness of more than 5 millimeters (Chen, paragraph 0062), and are at their edges provided with mechanical coupling means (Chen, Figs. 3-5; paragraphs 0069, 0091) allowing to couple two or more such panels at said edges to one another.
Chen in view of Burt and Nollet does not expressly disclose a subsequent step, by means of a dividing operation, a plurality of floor panels are obtained.  However, it is well known in the conventional floor-panel forming art to incorporate a dividing operation subsequent to the forming of said panels, in order to obtain a plurality of panels for usage (Harwood: col. 11 lines 4-45).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or replaced the method of Chen such that the resulting method comprises a subsequent dividing operation, with a reasonable expectation of successfully obtaining a plurality of floor panels (KSR Rationale III: MPEP 2141).

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0032175 A1 (Chen) in in view of US Patent 5,560,797 (Burt), US Patent Application Publication 2006/0144004 (Nollet) and US Patent 6,589,379 (Harwood), as applied to claim 16, in further view of US Patent Application Publication 2010/0129609 A1 (Thiagarajan).
Regarding claim 17, Chen in view of Burt, Nollet, and Harwood teaches the process as applied to claim 16. 
Chen in view of Burt, Nollet, and Harwood does not expressly disclose wherein said boards are subjected to said step of structuring while being in an endless form, and wherein said dividing operation is performed subsequent to said step of structuring.
However, it is well known in the conventional art of forming floor panels to subject floor boards to a step of structuring while being in an endless form, wherein said structured boards are then divided (Thiagarajan: Fig. 6; paragraphs 0029, 0032).  It is further known to incorporate a dividing operation subsequent to the final formation of conventional panels, in order to obtain a plurality of ready-made panels for usage (Harwood: col. 11 lines 4-45).
	Further regarding the limitation(s) of said dividing operation being performed subsequent to said step of structuring, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or replaced the method of Chen such that the resulting method comprises subjecting the boards to the claimed structuring step specifically while being in an endless form, and wherein a dividing operation for obtaining a plurality of floor panels is performed subsequent to said structuring, with a reasonable expectation of success (KSR Rationale III: MPEP 2141).

Regarding claim 18, Chen in view of Burt, Nollet, Harwood, and Thiagarajan teaches the process as applied to claim 17, wherein for the step of providing a structure, use is made of a press device of the continuous type (Chen, paragraph 0089).

Claims 20, 21, 23-24, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0032175 A1 (Chen) in view of US Patent 5,560,797 (Burt), US Patent Application Publication 20060144004 (Nollet), US Patent Application Publication 2010/0129609 A1 (Thiagarajan), and US Patent 6,589,379 (Harwood).
Regarding claim 20, Chen teaches a method for manufacturing floor panels, wherein these floor panels comprise at least a substrate (paragraphs 0032-0047, 0082) and a top layer provided on said substrate, wherein said top layer comprises a thermosetting layer having translucent or transparent properties (paragraphs 0075-0078), wherein said floor panels are at their edges provided with mechanical coupling means allowing to couple two or more such panels at said edges to one another (Figs. 3-5; paragraphs 0069, 0091); wherein the method comprises the following steps in successive order: 
a first step of providing said substrate (paragraphs 0032-0047, 0082), said substrate having a first and second opposed flat and undisturbed sides (Figure 5 and 6 and paragraphs 0062 and 0070); 
a second step of providing a second flat side of said top layer, including said thermosetting layer, on and parallel to the first flat side of the substrate (paragraphs 0073-0078, 0088-0089), further comprising heating and bonding the second flat side of said top layer and the first flat side of the substrate such that the heated second flat side of said top layer and the heated first flat side of the substrate are welded together by a hot melt adhesive and roller (paragraph 0088 and 121; paragraph 0089: “The laminate [comprising the thermoset layer] with the adhesive on the back surface can then be heated to an adequate temperature to soften the laminate and allow the laminate to form to the profile of the thermoplastic core and thus be affixed permanently,” and paragraph 0090); 
a third step of structuring said thermosetting layer at least by means of a mechanical press element along at least a first flat side of the top layer including the thermosetting layer and opposite the second flat side (Figures 5 and 6 and paragraphs 0088-0089); 
wherein a synthetic material board is provided as said substrate, said synthetic material board having an average density above 450 kg per cubic meter, said step of providing said substrate comprises extruding said synthetic material board (paragraphs 0032-0047, 0082); 
wherein said top layer further comprises a print positioned above said substrate and below said translucent or transparent thermosetting layer, wherein said print has a motif (paragraphs 0073-0075, 0088-0089). Chen teaches the top surface of the substrate can be textured (paragraph 0062) or the top layer is embossed with a design when preparing the top layer laminate (paragraph 0088).

While Chen teaches a top layer provided on said substrate, wherein said top layer comprises a thermosetting layer having translucent or transparent properties (paragraphs 0075-0078), Chen does not expressly disclose wherein the top layer comprises a thermoplastic layer.  However, the thermosetting layer having translucent or transparent properties of Chen comprises a wear layer that specifically provides protection to the layers underneath (paragraphs 0075 and 0078), and Chen teaches in an alternate embodiment that it is known to incorporate a thermoplastic wear layer having translucent or transparent properties in lieu of a thermosetting wear layer, in order to provide such protection (paragraphs 0100-0104: “A protective coating can then be placed on top of the printed design. Any type of protective coating or wear layer can be used, such as a polyurethane type coating with or without wear resistant particles in the coating”.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or substituted the thermosetting wear layer of Chen with a thermoplastic wear layer, with a reasonable expectation of successfully providing adequate protection (KSR Rationale III: MPEP 2141).

Chen does not explicitly teach the welding together the substrate and top layer by at least one roller and step of structuring comprises providing a decorative relief in the surface of the thermoplastic layer. 

Burt teaches a process of producing a plastic floor tile, wherein a hot substrate is proceeds immediately into the nip between laminated rolls and a preheated cover film (Abstract and Col 2, Ln 30-43, Figure 1).
Both Chen and Burt teach a process of producing a multi-layer plastic floor tile. It would have been obvious to one of ordinary skill in the art to substitute the adhesive bonding of Chen with the welding bonding of Burt, a functionally equivalent mechanism for bonding a substrate layer and a cover layer for producing a floor composite.  

Nollet teaches a process of producing a floor panel comprising a décor, overlay, and substrate, wherein surface textures are applied to the floor panel utilizing projections on a press (Figure 8 and paragraphs 0027 and 0069).
Both Chen and Nollet teaches a floor panel comprising surface textures applied to the top layer for the purpose of applying décor. It would have been obvious to one of ordinary skill in the art to substitute the step of embossing on the top layer of Chen with the step of pressing a decorative relief in the surface of the thermoplastic layer of Nollet, a functionally equivalent mechanism for applying surface textures to the top layer for the predictable result of applying a décor. 

Chen further does not expressly disclose wherein in said method includes providing formed boards of a first size with said top layer produced from said first, second and third steps, from which in a subsequent step, by means of a dividing operation, a plurality of floor panels are obtained from the formed boards, each floor panel of said plurality of floor panels being of a smaller size than the first size of the formed boards, and wherein said formed boards are subjected to said step of structuring while being in an endless form, and wherein said dividing operation is performed subsequent to said step of structuring.
However, it is well known in the conventional art of forming floor panels to subject floor boards of a first size to a step of structuring while being in an endless form, wherein said formed structured boards are then divided (Thiagarajan: Fig. 6; paragraphs 0029, 0032).  It is known to incorporate a dividing operation subsequent to the final formation of conventional panels, in order to obtain a plurality of ready-made panels for usage (Harwood: col. 11 lines 4-45).
	Further regarding the limitation(s) of said dividing operation being performed subsequent to said step of structuring, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified and / or replaced the method of Chen such that the resulting method comprises subjecting formed boards of a first size to the claimed structuring step specifically while being in an endless form, and wherein a dividing operation for obtaining a plurality of floor panels is performed subsequent to said structuring, with a reasonable expectation of success (KSR Rationale III: MPEP 2141).

Regarding claim 21, Chen in view of Burt, Nollet, Thiagarajan, and Harwood teaches the process as applied to claim 20, wherein a relative positioning between said motif and said mechanical press element is performed (Chen, paragraphs 0089 and 0104), wherein the decorative relief is in register with the design (Chen, paragraph 0072 and Nollet, paragraph 0067). 

Regarding claim 23, Chen in view of Burt, Nollet, Thiagarajan, and Harwood teaches the process as applied to claim 20, wherein said print is provided as a printed synthetic material film (Chen: paragraphs 0100, 0104).

Regarding claim 24, Chen in view of Burt, Nollet, Thiagarajan, and Harwood teaches the process as applied to claim 20, wherein a printed film is applied onto the substrate (Chen: paragraph 0020, 0072-0073, and 0100-0104) and in lieu of a top layer on top of the plank, a design is printed directly on the top surface of the plank using any number of printing techniques such as gravure printing, transfer printing, digital printing, flexo printing, and the like (Chen: paragraph 0100). 
While the main embodiment of Chen teaches providing a separate print layer and not printing directly onto the claimed substrate, said above alternative embodiments of Chen teaches it is a known practice to, alternatively, directly print on the surface of the claimed substrate for the purposes of providing a decorative print. It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have substitute the step of applying a print film with printing directly onto the substrate, a functional equivalent method to apply a printed design to the substrate surface. 
Regarding claim 26, Chen in view of  Burt, Nollet, Thiagarajan, and Harwood teaches the process as applied to claim 20,  wherein said thermoplastic translucent or transparent layer is heated prior to said step of structuring (Chen: paragraph 0104).

Claims 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2006/0032175 A1 (Chen) in view of US Patent 5,560,797 (Burt), US Patent Application Publication 20060144004 (Nollet), US Patent Application Publication 2010/0129609 A1 (Thiagarajan), and US Patent 6,589,379 (Harwood), as applied to claim 20, in further view of US Patent Application Publication 2007/0125021 A1 (Cappelle) and US Patent Application Publication 2006/0008630 A1 (Thiers).
Regarding claim 22, Chen in view of Burt, Nollet, Thiagrajan, and Harwood teaches the process as applied to claim 20.
While Chen discloses embodiment(s) comprising providing a decorative wood grain design to the substrate (Chen: paragraphs 0022, 0062, 0072, 0080, 0102), Chen does not expressly disclose wherein said decorative relief specifically comprises a plurality of separate impressions imitating wood pores and which together form a decorative relief with the appearance of a wood nerve following a wood nerve depicted in said motif.
          However, it is well known in the conventional art to decorate the top surface of a floor panel by providing a decorative relief having a plurality of separate impressions imitating wood pores such that the resulting relief has the appearance of a wood nerve, and combining said relief with a printed layer such that the wood nerve representation of the relief follows and corresponds to a wood nerve depicted in the motif of the printed layer (Cappelle: paragraph 0021; Thiers: paragraph 0055).
          Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the relief and print of Chen such that the resulting relief comprises a plurality of separate impressions imitating wood pores and which together form a decorative relief with the appearance of a wood nerve corresponding with and following a wood nerve depicted in the motif of said print, with a reasonable expectation of successfully imitating real wood (KSR Rationale III: MPEP 2141).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-11, 16, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10 of U.S. Patent No. 9,322,184 (Segaert) in view of US Patent Application Publication 2006/0032175 A1 (Chen). Although the claims at issue are not identical, they are not patentably distinct from each other.
Segaert claims in Claim 1 a method for manufacturing a floor panel that includes a synthetic material board and a top layer located on top of the synthetic material board, the top layer including a printed motif and a translucent or transparent wear layer, the method comprising:
          manufacturing the synthetic material board with an average density of more than 300 kilograms per cubic meter;
          wherein the synthetic material board includes filler materials selected from the group consisting of chalk, wood fiber, and sand; and 
wherein at least one separate layer is embedded in the synthetic material board, the separate layer being one of a glass fiber cloth and a glass fiber fabric; 
providing the top layer, including the printed motif, on the synthetic material board; and
mechanically embossing the top layer;
wherein manufacturing the synthetic material board and providing the top layer are performed continuously on the same production line.

Segaert claims in Claim 2 the method of claim 1, wherein manufacturing the synthetic material board comprises extruding the synthetic material board.

Segaert claims in Claim 3 the method of claim 1, wherein providing the top layer comprises placing extruded polyvinyl chloride via heated rollers as a layer-shaped covering on a carrier material.

Segaert claims in Claim 8 the method of claim 1, wherein a board is formed comprising the synthetic material board and the top layer; and
          wherein the method further comprises dividing the board into a plurality of floor panels.

Segaert claims in Claim 9 the method of claim 1, wherein the floor panel is rigid and cannot be wound up.

Segaert claims in Claim 10 the method of claim 1, further comprising providing mechanical coupling means to the floor panel, the mechanical coupling means allowing the floor panel to be coupled at edges to one or more similar panels.

It would further have been obvious to one of ordinary skill in the art at the time of the invention to have performed the method of Segaert according to the claimed sequential order of steps in Claim 1 of the current application, as selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).

Additionally, Chen teaches the top surface of the substrate can optionally have a textured surface [0062]. Therefore, one of ordinary skill in the art would have recognized that the substrate may optionally have a non-textured surface (i.e., a flat and undisturbed surface). Chen teaches both embodiments, such as a utilizing a substrate with a beveled sides (Figure 2-4) and substrate with flat lower and upper sides (Figure 5 and 6). Therefore, one of ordinary skill in the art would have recognized that the substrate can have a flat and undisturbed surfaces. 
Chen teaches utilizing a flat and undisturbed sides in a substrate and top layer is conventional in the field of manufacturing floor panels. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed surface textures of the synthetic material board and wear layer of Laurent with flat and undisturbed sides as taught by Chen, a functionally equivalent sides for a substrate and top layer for use in floor panels.  

Said method limitations are substantially identical to the limitations disclosed in Claims 1, 7-11, 16, 19-21 of the current application, wherein Claims 1-2, 8-10 of Segaert is configured to encompass all method limitations disclosed in Claims 1, 7-11, 16, 19-21  of the current application.
Therefore, Claims 1, 7-11, 16, 19-21 of the current application are obvious variant(s) of Claims 1-2, 8-10 of Segaert in view of Chen.  

Claims 1-26 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10-12, 15, 19, 25-27 of copending Application No. 16/796,213 (Laurent) in view of US Patent Application Publication 2006/0032175 A1 (Chen). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Laurent claims in Claim 1 a method for manufacturing panels, said panels comprising a synthetic material board and at least a print and a transparent or translucent wear layer located on top of said synthetic material board; the method comprising:
a first step of extruding said synthetic material board; 
a second step of providing said print to said synthetic material board; 
a third step of providing said wear layer to said synthetic material board
wherein at least said first and said second step are performed continuously on the same production line.

Laurent claims in Claim 7 the method of claim 6, wherein said one or more synthetic material films comprise a synthetic material film carrying said print.

Laurent claims in Claim 8 the method of claim 1, wherein larger boards are formed comprising said synthetic material board, said print and said wear layer, from which, by means of a dividing operation, a plurality of panels is obtained.

Laurent claims in Claim 10 the method of claim 1, said method further comprising a step of providing mechanical coupling means to said panels; said mechanical coupling means allowing to couple said panels at their edges to one or more similar panels.

	Laurent claims in Claim 11 the method of claim 1, said method further comprising a step of mechanically embossing said wear layer.

Laurent claims in Claim 12 the method of claim 11, wherein said third step is executed before said step of mechanically embossing.

Laurent claims in Claim 15 the method of claim 1, wherein the synthetic material board has an average density of at least 600 kilograms per cubic meter.

Laurent claims in Claim 19 a method of for manufacturing panels; said panels comprising a synthetic material board and at least a print and a transparent or translucent wear layer located on top of said synthetic material board; the method comprising:
a first step of extruding said synthetic material board; 
a second step of providing a primer layer to said synthetic material board;
a third step of performing a print on said primer layer;
a fourth step of providing said wear layer to said synthetic material board in liquid form; and hardening said wear layer after having been applied to said synthetic material board.

Laurent claims in Claim 25 the method of claim 19, wherein said method further comprises the step of structuring said wear layer while it already forms part of a connected whole formed at least by said synthetic material board, said print and said wear layer, wherein a structure is obtained which in location and/or size corresponds to said print.

Laurent claims in Claim 27 the method of claim 19, wherein larger boards are formed comprising said synthetic material board, said print and said wear layer, from which, by means of a dividing operation, a plurality of panels is obtained.
 	Laurent does not recite (1) a step of heating at least said thermoplastic layer, (2) the synthetic material board has flat and undistrubed sides, and (3) the top layer has at least a first flat side. 
As to (1), it would further have been obvious to one of ordinary skill in the art at the time of the invention to have heated the wear layer of Laurent prior to its structuring, as it is well known in the conventional floor panel manufacturing art to, prior to structuring the final formed panel, heat at least the intended wear layer(s) in order to properly affix said wear layer(s) to the extruded synthetic material board constituting the main core of the panel (Chen: paragraphs 0088-0089).  

As to (2) and (3), Chen teaches the top surface of the substrate can optionally have a textured surface [0062]. Therefore, one of ordinary skill in the art would have recognized that the substrate may optionally have a non-textured surface (i.e., a flat and undisturbed surface). Chen teaches both embodiments, such as a utilizing a substrate with a beveled sides (Figure 2-4) and substrate with flat lower and upper sides (Figure 5 and 6). Therefore, one of ordinary skill in the art would have recognized that the substrate can have a flat and undisturbed surfaces. 
Chen teaches utilizing a flat and undisturbed sides in a substrate and top layer is conventional in the field of manufacturing floor panels. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed surface textures of the synthetic material board and wear layer of Laurent with flat and undisturbed sides as taught by Chen, a functionally equivalent sides for a substrate and top layer for use in floor panels.  
Said method limitations are substantially identical to the limitations disclosed in Claims 1, 7-14, 16, 19-21, 23-24 of the current application, wherein Claims 1, 7-8, 10-12, 15, 19, 25-27 of Laurent in view of Chen is configured to encompass all method limitations disclosed in Claims 1, 7-14, 16, 19-21, 23-24 of the current application.
Therefore, Claims 1, 7-14, 16, 19-21, 23-24 of the current application are obvious variant(s) of Claims 1, 7-8, 10-12, 15, 19, 25-27 of Laurent in view of Chen.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742